Kupferman, J. (dissenting in part and concurring in part).
The opinion aptly states the background, but the good humor of it cannot remove the shroud from the tomb to which the parties have long since consecrated their wedded bliss. The trial court indeed determined that the marriage was dead, and reading the account of the low esteem which the parties have for one another and the peregrinations leading to that defunct status, it is obvious that the miracle of resurrection will not make quick that which has departed, late or soon.
As Chief Judge Fuld stated in the now renowned case of Gleason v. Gleason (26 N Y 2d 28, 39 [1970]): “ implicit in the statutory scheme is the recognition that it is socially and morally undesirable to compel a couple whose marriage is dead to remain subject to its bonds.” (See, also, the dissent of Markewich, J. in Rios v. Rios, 34 A D 2d 325, 328 [1st Dept., June 18, 1970]; Berczeller v. Berczeller, N. Y. L. J., Oct. 27, 1970, p. 20, col. 3 [Sup. Ct, N. Y. County].)
We should be applying the majesty of the Domestic Relations Law to this cadaver to see if we can arrange for a mausoleum and a legally decent interment.
The trial court, acting as a labor arbitrator rather than a coroner, chose the route of lockout (where a general strike might have been more appropriate) and found an abandonment by the wife. (Domestic Relations Law, § 170, subd. [2].) The problem with this approach is that it may deny the wife alimony because it establishes her misconduct without establishing his equal culpability. (Domestic Relations Law, § 236; cf. Kall v. Kall, 35 A D 2d 943 [1970].)
As Foster-Freed explain in their excellent volumes on ‘ ‘ Law and the Family”, it is now “merely a matter of money.” (Divorce, Separation and Annulment, vol. 1, Cum. Supp., 1970, § 6:3-d, p. 33.) Alimony should not have been denied as a matter of law.
*306To try to put these two people together again like Humpty-Dumpty, is cruel and unusual punishment within the meaning of the Eighth Amendment to the United States Constitution.
Capozzoli, J. P., and Steuer, J., concur with McGivern, J.; Markewich, J., concurs in the result in an opinion; Kupperman, J., dissents in part and concurs in part in an opinion.
Judgment, Supreme Court, New York County, entered on. September 16, 1970, modified, on the law and the facts, so as to reverse said judgment insofar as it awards a divorce to defendant husband on the grounds of plaintiff wife’s alleged abandonment of him, and defendant’s counterclaim seeking a divorce or alternatively a separation is dismissed on the merits; and the first, second, third, fourth and fifth decretal paragraphs of the judgment appealed from are stricken; and insofar as the judgment dismissed the plaintiff’s first, second, third and fourth causes of action, judgment is affirmed, and the matter is remanded to Trial Term for a determination by a Justice, other than the one who tried the main case, of the question of suitable support for the wife and children as justice requires; and except as so modified, the judgment is affirmed, without costs and without disbursements.
Settle order on notice.